t c no united_states tax_court chrysler corporation f k a chrysler holding corporation as successor by merger to chrysler motors corporation and its consolidated subsidiaries petitioner v commissioner of internal revenue respondent docket no filed date p’s and federal_income_tax returns claimed deductions for foreign tax_liabilities which had accrued during those years on date p amended those returns to elect foreign tax_credits in lieu of the deductions and amended its return to claim a refund from a carryover of the foreign taxes to r disallowed the claim determining in relevant part that p’s change_of the deductions to credits was untimely under sec_901 i r c held p’s election to credit the foreign taxes was untimely under sec_901 i r c the period specified therein commenced on the due dates of the returns for and the years for which p elected the foreign_tax_credit james p fuller ronald b schrotenboer kenneth b clark william f colgin and barton w s bassett for petitioner jeffrey l bassin nancy b herbert and bethany a ingqwalson for respondent opinion laro judge respondent moves the court for partial summary_judgment see rule respondent determined deficiencies of dollar_figure dollar_figure and dollar_figure in petitioner’s federal income taxes for and respectively the deficiencies are attributable partially to respondent’s determination that petitioner could not in amend its tax_return to claim for that year a carryover of foreign tax_credits which accrued in and we decide for the first time whether petitioner timely elected under sec_901 to credit rather than deduct its and foreign taxes ’ we hold it did not unless otherwise indicated section references are to the internal_revenue_code in effect for the years in issue rule references are to the tax_court rules_of_practice and procedure ' the parties also dispute whether petitioner timely claimed a refund under sec_6511 a on the basis of our holding on the issue before us we need not decide that dispute - background all facts were stipulated the parties’ stipulation of facts and the exhibits submitted therewith are incorporated herein by this reference the stipulated facts are found accordingly petitioner’s principal_place_of_business was in auburn hills michigan when the petition was filed petitioner is an accrual basis taxpayer that reports itss income and expenses on the basis of the calendar_year petitioner timely filed its through federal_income_tax returns on or about september of the appropriate years petitioner deducted on its through returns its foreign taxes that accrued during those years petitioner claimed as a credit on its and returns its foreign taxes that accrued during those years petitioner reported the information shown in appendix a on its through returns as originally filed on date petitioner amended its through returns on that date the period of limitation for assessment credit or refund was closed for and and open for and on each of the through amended returns petitioner claimed a credit for its accrued foreign taxes rather than the deduction it had reported originally petitioner’s through amended returns disclose the information summarized in appendix b q4e- on its original return petitioner included dollar_figure of sec_78 gross-up income and claimed a deduction in the same amount petitioner also deducted dollar_figure as direct foreign taxes paid for a total deduction of dollar_figure the amended_return eliminated the foreign_tax_deduction claiming in its place creditable_foreign_taxes in the amount of the original deduction resulting from direct and deemed paid taxes the amended_return also claimed an additional dollar_figure of deemed paid taxes for total creditable_foreign_taxes of dollar_figure the amended_return reported total sec_78 gross-up income of dollar_figure an increase of dollar_figure over the dollar_figure reported on the original return on its through amended returns petitioner reported that the election of the foreign_tax_credit generated increased taxable_income from the disallowance of the deduction for foreign taxes and increased sec_78 gross-up income those amended returns reported net operating losses nol’s and no u s tax_liability against which to credit foreign taxes accordingly petitioner applied no foreign tax_credits on those amended returns petitioner had no taxable_income or u s tax_liability for and against which a foreign_tax_credit from or could have been applied by way of a carryback pursuant to petitioner’s amended_return the creditable_foreign_taxes reported on the through amended returns - - were carried forward and claimed as a credit on the amended_return generating a claimed refund of dollar_figure for that year the carryover also freed up investment tax_credits of dollar_figure claimed on the original return which petitioner treated as eligible to be carried forward to later years in the notice_of_deficiency respondent denied petitioner’s refund claim made by way of the amended_return respondent determined that petitioner’s taxable_income for through and its nol_carryover deductions for through were as follows taxable_income per nol year notice_of_deficiency carryover deduction big_number -0- big_number -o- -0- dollar_figure -0- big_number big_number big_number big_number -o- taking into account agreed adjustments the table in appendix c shows the result if petitioner is allowed to change its reporting for foreign taxes accrued in and froma deduction to a credit discussion the issue at hand involves three sections of the code namely sec_901 sec_904 and sec_6511 these sections provide in relevant part as follows sec_901 taxes of foreign countries and of possessions of united_states a allowance of credit --if the taxpayer chooses to have the benefits of this subpart the tax imposed by this chapter shall subject_to the limitation of sec_904 be credited with the amounts provided in the applicable paragraph of subsection b plus in the case of a corporation the taxes deemed to have been paid under sec_902 and sec_960 such choice for any taxable_year may be made or changed at any time before the expiration of the period prescribed for making a claim for credit or refund of the tax imposed by this chapter for such taxable_year emphasis added sec_904 limitation on credit a limitation --the total amount of the credit taken under sec_901 shall not exceed the same proportion of the tax against which such credit is taken which the taxpayer’s taxable_income_from_sources_without_the_united_states but not in excess of the taxpayer’s entire taxable_income bears to his entire taxable_income for the same taxable_year c carryback and carryover of excess tax paid -- any amount by which all taxes paid_or_accrued to foreign countries or possessions of the united_states for any taxable_year for which the taxpayer chooses to have the benefits of this subpart exceed the limitation under subsection a shall be deemed taxes paid_or_accrued to foreign countries or possessions of the united_states in the second preceding_taxable_year in the first preceding_taxable_year and in the first second third fourth or fifth succeeding taxable years in that order and to the extent not deemed taxes paid_or_accrued in a prior taxable_year sec_6511 limitations on credit or refund a period of limitation on filing claim ----claim for credit or refund of an overpayment of any_tax imposed by this title in respect of which tax the taxpayer 1s required to file a return shall be filed by the taxpayer within years from the time the return - jj - was filed or years from the time the tax was paid whichever of such periods expires the later d special rules applicable to income taxes --- special rules relating to foreign_tax_credit -- a special period of limitation with respect to foreign taxes paid_or_accrued if the claim for credit or refund relates to an overpayment attributable to any taxes paid_or_accrued to any foreign_country or to any possession_of_the_united_states for which credit is allowed against the tax imposed by subtitle a in accordance with the provisions of sec_901 or the provisions of any treaty to which the united_states is a party in lieu of the 3-year period of limitation prescribed in subsection a the period shall be years from the date prescribed by law for filing the return for the year with respect to which the claim is made sec_901 allows a taxpayer such as petitioner to elect to credit income taxes owed to a foreign_country in lieu of deducting them under sec_164 respondent argues that petitioner’s election was untimely respondent asserts that the phrases for any taxable_year and for such taxable_year that while accrued foreign taxes must ultimately be paid to be eligible for credit see sec_905 see also sec_1_901-2 income_tax regs proof of payment is not at issue in this case --- - appear in sec_901 refer to petitioner’s and taxable years rather than petitioner’s taxable_year petitioner argues that its election was timely because sec_904 allows a taxpayer to carry over a foreign_tax_credit for up to years petitioner asserts sec_901 when read in the light of sec_6511 a generally allows a taxpayer up to years to elect or change its election under sec_901 petitioner concludes that the relevant phrases refer to the year for which the overpayment is claimed on account of the foreign taxes here petitioner asserts that its conclusion comports with congress’ intent for sec_901 i1 e to avoid subjecting a taxpayer’s foreign earnings to taxation by both the foreign_country and the united_states and that its conclusion is consistent with the application of sec_6511 d a we agree with respondent that the 10-year period under sec_901 is measured from the years for which p elected the foreign tax_credits ie and we read the at the outset we note that petitioner relies in part on legislative actions including the release of committee reports that occurred many years after the enactment of sec_901 to construe the legislative intent underlying that section we do not do likewise as we stated in 113_tc_231 citations and quotation marks omitted it is emphatically the province and duty_of the judicial department to say what the law is and the continued --- - phrase for such taxable_year to refer to the any taxable_year specified at the beginning of the same sentence or in other words to the year for which the election of the foreign_tax_credit is made the only other time that congress used the word such in sec_901 it did so to refer to the choice made by the taxpayer described in the first sentence of sec_901 we believe it logical to conclude that congress’ use of the second such ie the one at issue refers to the only taxable_year described in sec_901 namely the year for which the election of the foreign_tax_credit is made our reading comports with the commissioner’s regulations prescribed under sec_901 sec_1_901-1 income_tax regs provides that the taxpayer may for a particular taxable_year claim the benefits of sec_901 or claim a deduction in lieu of a foreign_tax_credit at any time before the expiration of the period prescribed by sec_6511 a here petitioner aims to claim the benefits of sec_901 for and and not for the benefits which petitioner continued views of one congress as to the meaning of prior legislation have little bearing on a court's furtherance of that duty such is especially true in the instant case where few of the legislators who voted on the subsequent legislation were members of congress at the time of the original legislation -- - is attempting to avail itself of in are the benefits of sec_904 we are mindful that the court of claims entered an order in the case of allatt v united_states ct_cl that effectively allowed the taxpayer to make an election under sec_901 outside the 10-year period discussed herein it does not appear however that in that case the commissioner raised or the court addressed an argument comparable to the one made by respondent here in fact the underlying opinion in allatt addresses only the commissioner’s motion for summary_judgment in which he sought but the court rejected an interpretation of sec_901 that would limit to years the time to make an election under sec_901 we hold that petitioner’s elections for and were untimely accordingly we will grant respondent’s motion for partial summary_judgment an appropriate order will be issued granting respondent’s motion for partial summary_judgment appendix a--information shown on original returns year reportable taxable_income nol sec_78 carryforward gross-up dollar_figure big_number big_number -o- -o- dollar_figure big_number big_number big_number dollar_figure foreign tax deducted dollar_figure big_number big_number appendix year year b--information shown on amended returns reportable taxable_income nol sec_78 carryforward gross-up dollar_figure big_number big_number creditable_foreign_taxes dollar_figure big_number big_number -o- -o- dollar_figure big_number big_number big_number sec_901 direct_tax dollar_figure big_number big_number dollar_figure big_number big_number sec_902 deemed tax dollar_figure big_number big_number foreign tax deducted appendix c---result if petitioner is allowed to change its reporting for foreign taxes accrued in and from a deduction to a credit_year total sec_901 sec_902 total creditable deduction direct taxes deemed taxes foreign taxes decreased dollar_figure dollar_figure dollar_figure dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number sec_78 income increase dollar_figure big_number big_number
